The present application is being examined under the pre-AIA  first to invent provisions. 

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No.10,796706 . Although the claims at issue are not identical, they are not patentably distinct from each other because the extra claim elements of the ‘706 patent are not necessary to realize the functionality of the claims in the instant invention.  See table below.
10,796,706
17/063137
1.    A method performed in an audio decoder for reconstructing N audio channels from an 
receiving a bitstream containing the M audio channels and a set of spatial parameters, wherein the set of spatial parameters includes an amplitude parameter and a correlation parameter, wherein the correlation parameter is differentially encoded across frequency; decoding the M encoded audio channels;
decoding the M encoded audio channels, wherein each audio channel is divided into a plurality of frequency bands, and each frequency band includes one or more spectral components;
extracting the set of spatial parameters from the bitstream;
applying a differential decoding process across frequency to the differentially encoded correlation parameter to obtain a differentially decoded correlation parameter analyzing the M audio channels to detect a location of a transient, wherein the location of the transient is detected based on a filtering operation;

decorrelating the M audio channels to obtain a decorrelated version of the M audio channels, wherein a first decorrelation technique is applied to a first subset of the plurality of frequency bands of each audio channel and a second decorrelation technique is applied to a second subset of the plurality of frequency bands of each audio channel;

deriving N audio channels from the M audio channels, the decorrelated version of the M audio channels, and the set of spatial parameters, wherein N is two or more, M is one or more, and M is less than N; and

synthesizing, by an audio reproduction device, the N audio channels as an output audio signal,

wherein both the analyzing and the decorrelating are performed in a frequency domain, the first decorrelation technique 

2.    The method of claim 1, wherein the first mode of operation uses an all-pass filter and the second mode of operation uses a fixed delay.

3.    The method of claim 1, wherein the analyzing occurs after the extracting and the deriving occurs after the decorrelating.

4.    The method of claim 1, wherein the first subset of the plurality of frequency bands is at a higher frequency than the second subset of the plurality of frequency bands.



6.    The method of claim 1 wherein the location of the transient is used in the decorrelating to process bands with a transient differently than bands without a transient.

7.    The method of claim 6, wherein the N audio channels represent a stereo audio signal where N is two and M is one.

8.    The method of claim 1, wherein the N audio channels represent a stereo audio signal where N is two and M is one.

9.    The method of claim 1, wherein the first subset of the plurality of frequency bands is non-overlapping but contiguous with the second subset of the plurality of frequency bands.



11.    An audio decoder for decoding M encoded audio channels representing N audio channels, the audio decoder comprising: an input interface for receiving a bitstream containing the M encoded audio channels and a set of spatial parameters, wherein the set of spatial parameters includes an amplitude parameter and a correlation parameter, wherein the correlation parameter is differentially encoded across frequency;
a first decoder for decoding the M encoded audio channels, wherein each audio channel is divided into a plurality of frequency bands, and each frequency band includes one or more spectral components; a demultiplexer for extracting the set of spatial parameters from the bitstream; a processor for applying a differential decoding process across 

12.    The apparatus of claim 11, wherein the first mode of operation uses an all-pass filter and the second mode of operation uses a fixed delay.

13.    The apparatus of claim 11, wherein the analyzing occurs after the extracting and the deriving occurs after the decorrelating.

14.    The apparatus of claim 11, wherein the first subset of the plurality of frequency bands is at a higher frequency than the second subset of the plurality of frequency bands.

15.    The apparatus of claim 11, wherein the M audio channels are a sum of the N audio channels.



17.    The apparatus of claim 16, wherein the N audio channels represent a stereo audio signal where N is two and M is one.

18.    The apparatus of claim 11, wherein the N audio channels represent a stereo audio signal where N is two and M is one.

19.    The apparatus of claim 11, wherein the first subset of the plurality of frequency bands is non-overlapping but contiguous with the second subset of the plurality of frequency bands.


receiving a bitstream containing the M audio channels and a set of spatial parameters, wherein the set of spatial parameters includes an amplitude parameter and a correlation parameter, wherein the correlation parameter is differentially encoded across frequency; decoding the M encoded audio channels; decoding the M encoded audio channels, wherein each audio channel is divided into a plurality of frequency bands, and each frequency band includes one or more spectral components; extracting the set of spatial parameters from the bitstream; applying a differential decoding process across frequency to the differentially encoded correlation parameter to obtain a differentially decoded correlation parameter analyzing the M audio channels to detect a location of a transient, wherein the location of the transient is detected based on a filtering operation; decorrelating the M audio channels to obtain a 










2. The method of claim 1, wherein the first mode of operation uses an all-pass filter and the second mode of operation uses a fixed delay. 

3. The method of claim 1, wherein the analyzing occurs after the extracting and the deriving occurs after the decorrelating. 

4. The method of claim 1, wherein the first subset of the plurality of frequency bands is at a higher frequency than the second subset of the plurality of frequency bands. 



6. The method of claim 1, wherein the location of the transient is used in the decorrelating to process bands with a transient differently than bands without a transient. 

7. The method of claim 6, wherein the N audio channels represent a stereo audio signal where N is two and M is one. 

8. The method of claim 1, wherein the N audio channels represent a stereo audio signal where N is two and M is one. 

9. The method of claim 1, wherein the first subset of the plurality of frequency bands is non-overlapping but contiguous with the second subset of the plurality of frequency bands. 



11. An audio decoder for decoding M encoded audio channels representing N audio channels, the audio decoder comprising: an input interface for receiving a bitstream containing the M encoded audio channels and a set of spatial parameters, wherein the set of spatial parameters includes an amplitude parameter and a correlation parameter, wherein the correlation parameter is differentially encoded across frequency; a first decoder for decoding the M encoded audio channels, wherein each audio channel is divided into a plurality of frequency bands, and each frequency band includes one or more spectral components; a demultiplexer for extracting the set of spatial parameters from the bitstream; a processor for applying a differential decoding process across 


12. The apparatus of claim 11, wherein the first mode of operation uses an all-pass filter and the second mode of operation uses a fixed delay. 

13. The apparatus of claim 11, wherein the analyzing occurs after the extracting and the deriving occurs after the decorrelating. 

14. The apparatus of claim 11, wherein the first subset of the plurality of frequency bands is at a higher frequency than the second subset of the plurality of frequency bands. 

15. The apparatus of claim 11, wherein the M audio channels are a sum of the N audio channels. 



17. The apparatus of claim 16, wherein the N audio channels represent a stereo audio signal where N is two and M is one. 

18. The apparatus of claim 11, wherein the N audio channels represent a stereo audio signal where N is two and M is one. 

19. The apparatus of claim 11, wherein the first subset of the plurality of frequency bands is non-overlapping but contiguous with the second subset of the plurality of frequency bands.






Allowable Subject Matter

Claims 1-19 are allowable over the prior art of record.

The following is a statement of reasons for the indication of allowable subject matter:  Faller, IEEE Transactions on Speech and Audio Processing, (Volume: 11, Issue: 6, Nov. 2003), pp 520-531, as discussed in parent application 10/591374, does not explicitly disclose at least one of said N audio signals is a correlated signal derived from a weighted combination of at least two of said M encoded audio channels, as recited in the independent claims. Faller’s Figure 1 and pages 525 and 530 relates to measuring the correlation between input signals to determine one of the spatial parameters, the IC (interaural correlation) or ICC (inter-channel correlation) parameter, and determining a spatial parameter has nothing to do with generating a correlated signal that is derived from a weighted combination of at least two of the M encoded audio channels. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Please see related art listed on the pto-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Michael N Opsasnick/
Primary Examiner, Art Unit 2658
08/14/2021